Citation Nr: 9919581	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-27 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diffuse idiopathic 
skeletal hyperostosis (DISH) of multiple joints, to include 
both knees and spine.

2.  Entitlement to service connection for diabetes mellitus, 
to include vision changes.

3.  Entitlement to service connection for headaches, due to 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1965.

This appeal arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The issues of entitlement to service connection for diffuse 
idiopathic skeletal hyperostosis (DISH) of multiple joints, 
to include both knees and spine, and post-traumatic headaches 
will be addressed in the REMAND portion of this decision.

The veteran also timely appealed a May 1998 RO decision 
denying service connection for a psychiatric disorder, to 
include post-traumatic stress disorder; an upper 
gastrointestinal disorder, to include a stomach disorder and 
gastroesophageal reflux disease; a neck condition; and a left 
shoulder disability.  The RO issued a statement of the case 
for these additional issues appealed by the veteran.  
However, the veteran or his representative have not referred 
to these additional issues, nor did the veteran submit any 
subsequent correspondence that could be construed as a timely 
substantive appeal on the issues of service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder; an upper gastrointestinal disorder, to include a 
stomach disorder and gastroesophageal reflux disease; a neck 
condition; and a left shoulder disability.  Since the veteran 
did not perfect his appeal of these issues,  the Board does 
not have jurisdiction to act on them.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (1998) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case); Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").  Accordingly, the Board's 
jurisdiction is limited to the issues of service connection 
for DISH of multiple joints, to include both knees and spine; 
diabetes mellitus, to include vision changes; and post-
traumatic headaches. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any 
currently diagnosed diabetes mellitus, to include vision 
changes, and an inservice injury or disease or any other 
incident of service.


CONCLUSION OF LAW

The veteran's claim for service connection for diabetes 
mellitus, to include vision changes, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran served on active duty from April 1944 to 
September 1965.  A thorough review of the service medical 
records reveals no evidence that the veteran was diagnosed 
with, or treated for, either diabetes mellitus or any 
symptoms thereof, during his military service.

No medical evidence has been submitted showing that diabetes 
mellitus was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

In the present case, several Air Force hospital post-service 
medical records, including a March 1993 report, indicate that 
diabetes mellitus was first "detected" and diagnosed in 
1982, some seventeen years after the veteran's discharge from 
active duty military service.

There is no medical evidence which relates any currently 
diagnosed diabetes mellitus, to include vision changes, with 
the veteran's active duty military service, or any incident 
of that service.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for diabetes mellitus, to 
include vision changes, must be denied as not well grounded.  
See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).
ORDER

Service connection for diabetes mellitus, to include vision 
changes, is denied.


REMAND

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented claims which are 
plausible, in that his service medical records document the 
veteran's reports and testimony of two inservice motor 
vehicle accidents, and physicians have related his currently 
diagnosed DISH and headaches to inservice trauma.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted 
well grounded claims, VA has a duty to assist the veteran in 
their development.  See 38 U.S.C.A. § 5107(b).  This duty has 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

With regard to the veteran's currently diagnosed DISH, the 
Board notes that while his service medical records contain 
evidence of two inservice motor vehicle accidents, and while 
the veteran has testified that either one or both of his legs 
were broken in these accidents, the service medical records, 
which appear to be relatively complete, indicate only 
lacerations to the legs in one accident, and no injuries to 
the legs in the other, and no spinal injuries in either.  In 
fact, a September 1947 X-ray report, taken in conjunction 
with his hospitalization after the first accident, revealed 
no evidence of bony injury or disease of the left leg at that 
time.  Also, in an August 1996 VA examination report, a 
physician indicated that DISH was a genetic bone disease.  
Air Force physicians, however, in reliance upon the veteran's 
reported history of injuries to his legs in both accidents, 
have related his DISH to that trauma.  Thus, clarification of 
the current skeletal diagnosis is necessary, after a complete 
review of the medical evidence in the claims file, as is the 
necessity of obtaining opinions as to whether DISH is a 
congenital or developmental disorder, and as to whether any 
current skeletal disability suffered by the veteran is 
related to his military service, including trauma suffered in 
the two motor vehicle accidents.  When, during the course of 
review, it is determined that further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.  The duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the veteran's claimed headaches, the medical 
evidence indicates that there are conflicting opinions on the 
question of whether they are related to either one or both of 
the veteran's motor vehicle accidents, or to medication which 
he is taking for diabetes mellitus and other disorders.  A 
March 1983 report of Dr. Watkins indicates the headaches may 
be related to the medication.  Thus again, a medical opinion, 
after a thorough review of the medical evidence in the claims 
file, is necessary to determine the etiology of any headaches 
diagnosed.  Id.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should afford the veteran an 
examination by a VA rheumatologist.  The 
purpose of the examination is to 
determine the nature and extent of any 
skeletal disorder which may be present in 
the knees, spine, or other joints.  All 
indicated tests and studies, including X-
rays, are to be performed.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the entire 
claims file, must be made available to, 
and be reviewed by, the examiner, prior 
to the examination.  If a diagnosis of 
DISH is deemed appropriate, the examiner 
must comment upon whether this a 
congenital or developmental disorder, 
and, if not, whether it is at least as 
likely as not that it is related to the 
veteran's active duty military service, 
or any incident of that service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed, and must be typed.  The 
examiner should also comment on the 
relationship, if any, between any other 
diagnosed skeletal disorder, including 
arthritis, and the veteran's military 
service.  Should the examiner determine 
that further testing or examination of 
the veteran is necessary, the RO should 
schedule the veteran for that 
development.

2.  The RO should also afford the veteran 
an examination by a VA neurologist.  The 
purpose of the examination is to 
determine the nature and extent of any 
headache disorder which may be present.  
All indicated tests are to be performed.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly, 
supra.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the entire claims file, must 
be made available to, and be reviewed by, 
the examiner, prior to the examination.  
If a diagnosis of headaches is deemed 
appropriate, the examiner must comment 
upon whether it is at least as likely as 
not that it is related to the veteran's 
active duty military service, or any 
incident of that service.  The report of 
examination should include the complete 
rationale for all opinions expressed, and 
must be typed.  Should the examiner 
determine that further testing or 
examination of the veteran is necessary, 
the RO should schedule the veteran for 
that development.

3.  After completion of the above the RO 
should review the examination reports and 
the opinions to determine if they are 
sufficient to properly adjudicate the 
veteran's claims, and, if necessary, to 
rate any disabilities related to service.  
If not, the reports should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for DISH and for 
headaches, on the basis of all pertinent 
evidence of record and all applicable 
statutes, regulations, and case law.  If 
the determinations remain unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

5.  The veteran need take no action until 
otherwise notified, but he and/or his 
representative may furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist and to obtain additional medical 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

